DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendment filed 05/19/2022 is accepted and entered. 
Applicant’s arguments with respect to independent claims 1 and 43 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Due to the amendments, a new ground of rejection is being made in view of Freilich/Haffner/Rapacki, as set forth below. While Applicant addressed the Freilich and Rapacki references on pages 10-11 of the remarks, Haffner is the reference cited to teach the flow-limiting plug that at least partially resides within the at least one lumen of the tube to impede a flow of the fluid from the reservoir balloon, through the lumen, to the eye during use. As such, Applicant’s arguments regarding the Freilich and Rapacki references are also moot.
Applicant did not specifically argue the dependent claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3-5, 8, 13, 14, 19, 22, 23, 43, 54, 56-58, and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Freilich (US 2008/0086101) in view of Haffner et al (US 2013/0289467) further in view of Rapacki et al (US 2010/0274204).
Regarding Claim 1, Freilich discloses a lacrimal system for drug delivery to an eye (Figs. 1-4; ¶ [0015]), comprising:
a) a reservoir balloon (expandable pouch 312, Fig. 3) having an exit port (¶ [0016, 0018]; the open channel is said to run through the entire length of the tube and into the expandable pouch and therefore the portion of the open channel that meets the beginning of the expandable pouch can be considered the exit port of the pouch), the reservoir balloon (312, Fig. 3) configured to enclose a volume of fluid (¶ [0016]; the pouch is used to store ophthalmic medication in liquid form);
b) a tube (310, Fig. 3) comprising at least one lumen (¶ [0018]; there is an open channel that runs the entire length of the tube), a first end (portion of tube 310 that connects to the expandable pouch 312, Fig. 3), and a second end (portion of tube 310 that connects to collarette 200, Fig. 3); wherein the first end of the tube is fluidly coupled to the exit port (¶ [0016, 0018]; the open channel is said to run through the entire length of the tube and into the expandable pouch and therefore the portion of the open channel that meets the beginning of the expandable pouch can be considered the exit port of the pouch; as such, the first end of the tube is fluidly coupled to the exit port) of the reservoir balloon (312, Fig. 3);
c) an endcap (collarette 200, Figs. 2-3) comprising a port (opening 202, Fig. 2) and configured to interface with the punctum (102, Fig. 1; ¶ [0017]) and to be in contact with the tear film of the eye (100, Fig. 1) of the subject during use to facilitate delivery of fluid from the reservoir balloon (312, Fig. 3) to the eye (100, Fig. 1) during use (¶ [0015] indicates the device delivers medication directly onto the ocular surface, and Fig. 1 shows the collarette in a location in which it would be in contact with the tear film), wherein the endcap (200, Figs. 2-3) is fluidly coupled to the second end of the tube (portion of tube 310 that connects to collarette 200, Fig. 3; since the tube comprises an open channel that extends to the opening 202, the collarette is fluidly connected to the second end of the tube); and
e) a guide wire (metal probe 401, Fig. 4).
Freilich is silent regarding a flow-limiting plug, the flow-limiting plug at least partially residing within the at least one lumen of the tube and extending through the port of the endcap to impede and thereby at least partially control a flow of the fluid from the reservoir balloon, through the lumen, to the eye during use, wherein the flow-limiting plug comprises a hydrogel; and wherein the guide-wire is attached to the plug.
Haffner teaches an ocular implant, thus being in the same field of endeavor, with a flow-limiting plug (210, Fig. 10C) at least partially residing within the at least one lumen (58, Fig. 10C) of the tube (54, Fig. 10C) to impede and thereby at least partially control a flow of the fluid from the reservoir (area with drug 62, Fig. 10C; ¶ [0153-0155]) though the lumen (58, Fig. 10C) to the eye during use (¶ [0153-0155]), wherein the flow-limiting plug comprises a hydrogel (¶ [0153]). The plug is easily modified to allow for optimization of drug delivery to the patient’s eye based on the specific drug, patient, or disease being treated (¶ [0154]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lumen of Freilich to include a hydrogel flow-limiting plug at least partially residing within the at least one lumen to impede and thereby at least partially control a flow of the fluid from the reservoir balloon through the lumen to the eye during use, as taught by Haffner. The plug is easily modified and customizable to allow for optimization of drug delivery to the patient’s eye based on the specific drug, patient, or disease being treated (as motivated by Haffner ¶ [0154]). Using the plug in addition to the reservoir of Freilich would be desirable because the plug can further adjust the drug delivery rate of the device of Freilich without having to alter the structure or materials of the expandable pouch. The combination of Freilich/Haffner would have the guide-wire attached to the plug due to the plug being present within the lumen of Freilich, and the guide-wire also being placed within the lumen of Freilich during delivery of the device.
Freilich/Haffner is silent whether the flow-limiting plug extends through the port of the endcap.
Rapacki teaches a lacrimal implant, thus being in the same field of endeavor, with a flow-limiting plug (drug insert 422, Fig. 4) that extends through the port of the endcap (proximal end 408, Fig. 4). This allows the end of the plug to more easily come into contact with the patient’s eye and to more effectively deliver medication to the eye and tear film.
Therefore, it would have been obvious to modify the flow-limiting plug of Freilich/Haffner to have the flow-limiting plug extend through the port of the endcap, as taught by Rapacki. This would allow the end of the plug to more easily come into contact with the patient’s eye and to more effectively deliver medication to the eye and tear film.
Regarding Claim 3, Freilich further discloses the reservoir balloon (312, Fig. 3) further comprises a fluid comprising a composition with a therapeutic agent (¶ [0016, 0018]; ophthalmic medication is a therapeutic agent).
Regarding Claim 4, Freilich further discloses at least one egress track (the path along the exterior of the plug, as seen in Fig. 3) connecting said endcap (200, Fig. 3) to outside of said reservoir balloon (312, Fig. 3).
Regarding Claim 5, Freilich is silent whether the plug occludes the lumen.
Haffner teaches the flow-limiting plug (210, Fig. 10C) occludes the lumen (58, Fig. 10C). The occlusion of the lumen allows the plug to completely control the rate of drug delivery, and as such the drug delivery can be modified by modifying the materials and properties of the plug (¶ [0153-0155]).
Therefore, it would have been obvious to modify the flow-limiting plug of Freilich/Haffner/Rapacki to have the flow-limiting plug occlude the lumen, as taught by Haffner. This occlusion of the lumen allows the plug to completely control the rate of drug delivery, and as such the drug delivery can be modified by modifying the materials and properties of the plug (as motivated by Haffner ¶ [0153-0155]).
Regarding Claim 8, Freilich/Haffner/Rapacki discloses the invention substantially as claimed as set forth above for Claim 3.
The combination of Freilich/Haffner/Rapacki teaches that the plug absorbs fluid from the reservoir balloon and delivers fluid through the lumen to thereby affect the rate of the flow of fluid from the reservoir balloon to the eye during use. Haffner teaches that the hydrogel plug is easily modified to allow for optimization of drug delivery to the patient’s eye based on the specific drug, patient, or disease being treated (¶ [0154]), and as such the plug will affect the rate of fluid flow from the reservoir to the eye during use. Additionally, Haffner teaches that hydrogels are configured to absorb fluid and swell (¶ [0209]). Therefore, the combination of Freilich/Haffner/Rapacki teaches a hydrogel plug that absorbs at least some fluid from the reservoir balloon and delivers the fluid through the lumen to thereby affect the rate of the flow of fluid from the reservoir balloon to the eye during use.
Regarding Claim 13, Freilich further discloses the tube (310, Fig. 3) comprises medical grade silicone (¶ [0017]; since the device is used for a medical purpose, the silicone will inherently be medical grade silicone).
Regarding Claim 14, Freilich further discloses the tube (310, Fig. 3) is flexible (¶ [0017]).
Regarding Claim 19, Freilich further discloses the reservoir balloon (312, Fig. 3) enables anatomical fixation during use (¶ [0027]; the tube is described as being secured in the lacrimal sac by the expandable pouch 312).
Regarding Claim 22, Freilich/Haffner is silent whether the system further comprises a lubricant.
Rapacki teaches the outer surface of the implant can be coated or impregnated with a lubricious coating such as a silicone lubricant (¶ [0126]). This aids insertion of the implant into the lacrimal punctum and helps prevent pain and discomfort for the patient (¶ [0126]).
Therefore, it would have been obvious to modify the implant of Freilich/Haffner/Rapacki to comprise a lubricant, as taught by Rapacki. This aids insertion of the implant into the lacrimal punctum and helps prevent pain and discomfort for the patient (as motivated by Rapacki ¶ [0126]).
Regarding Claim 23, the combination of Freilich/Haffner/Rapacki discloses the claimed invention substantially as claimed as set forth above for Claim 1.
The combination of Freilich/Haffner/Rapacki has a guide-wire attached to the plug, as set forth above for Claim 1. This guide wire (401, Fig. 4 of Freilich) enables delivery of the system into the lacrimal system during use (¶ [0021] of Freilich).
Regarding Claim 43, Freilich discloses a method of delivering a composition to an eye of a subject in need thereof (¶ [0015]), the method comprising:
inserting a lacrimal system for drug delivery (Figs. 1-4) into a lacrimal system (seen in Fig. 1) of an eye (100, Fig. 1) of a subject, wherein the lacrimal system for drug delivery (Figs. 1-4) comprises:
	a reservoir balloon (expandable pouch 312, Fig. 3) having an exit port (¶ [0016, 0018]; the open channel is said to run through the entire length of the tube and into the expandable pouch and therefore the portion of the open channel that meets the beginning of the expandable pouch can be considered the exit port of the pouch), the reservoir balloon (312, Fig. 3) configured to enclose a volume of fluid (¶ [0016]; the pouch is used to store ophthalmic medication in liquid form) and to be capable of insertion inside the lacrimal sac (120, Fig. 1; ¶ [0017]) of the lacrimal system of the eye (100, Fig. 1) during use (as shown in Fig. 1),
	a tube (310, Fig. 3) comprising at least one lumen (¶ [0018]; there is an open channel that runs the entire length of the tube), a first end (portion of tube 310 that connects to the expandable pouch 312, Fig. 3), and a second end (portion of tube 310 that connects to collarette 200, Fig. 3); wherein the first end of the tube is fluidly coupled to the exit port (¶ [0016, 0018]; the open channel is said to run through the entire length of the tube and into the expandable pouch and therefore the portion of the open channel that meets the beginning of the expandable pouch can be considered the exit port of the pouch; as such, the first end of the tube is fluidly coupled to the exit port) of the reservoir balloon (312, Fig. 3), and wherein the tube (310, Figs. 1-3) extends from the reservoir balloon (312, Figs. 1-3) through at least one of the lacrimal ducts (108, Fig. 1) of the lacrimal system of the eye (100, Fig. 1) of the subject during use, 
	an endcap (collarette 200, Figs. 2-3) comprising a port (opening 202, Fig. 2), wherein the endcap (200, Figs. 2-3) is fluidly coupled to the second end of the tube (portion of tube 310 that connects to collarette 200, Fig. 3; since the tube comprises an open channel that extends to the opening 202, the collarette is fluidly connected to the second end of the tube), and wherein the endcap (200, Figs. 1-3) interfaces with the punctum (102, Fig. 1; ¶ [0017]) so as to be in contact with the tear film of the eye (100, Fig. 1) of the subject during use (¶ [0015] indicates the device delivers medication directly onto the ocular surface, and Fig. 1 shows the collarette in a location in which it would be in contact with the tear film), and
	a guide-wire (metal probe 401, Fig. 4);
filling the reservoir balloon (312, Fig. 3) with a composition comprising at least one active ingredient (¶ [0015, 0021]); and
administering the composition to the eye of the subject using the lacrimal system for drug delivery (Figs. 1-4; ¶ [0015]).
Freilich is silent regarding a flow-limiting plug, the flow-limiting plug at least partially residing within the lumen of the tube of the system and extending through the port of the endcap to impede and thereby at least partially control a flow of the fluid from the reservoir balloon to the eye of the subject during use, wherein the flow-limiting plug comprises at least one hydrogel, and wherein the guide-wire is attached to the plug, and wherein the endcap interfaces with the punctum of the eye of the subject during use such that the flow-limiting plug is in contact with the tear film of the eye of the subject during use; and administering the composition to the eye of the subject using the lacrimal system for drug delivery such that the flow-limiting plug impedes and thereby at least partially controls the flow of the fluid through the lumen to thereby regulate the flow of the composition from the reservoir balloon.
Haffner teaches an ocular implant, thus being in the same field of endeavor, with a flow-limiting plug (210, Fig. 10C) at least partially residing within the at least one lumen (58, Fig. 10C) of the tube (54, Fig. 10C) to impede and thereby at least partially control a flow of the fluid from the reservoir (area with drug 62, Fig. 10C; ¶ [0153-0155]) though the lumen (58, Fig. 10C) to the eye during use (¶ [0153-0155]), wherein the flow-limiting plug comprises a hydrogel (¶ [0153]). The plug is easily modified to allow for optimization of drug delivery to the patient’s eye based on the specific drug, patient, or disease being treated (¶ [0154]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lumen of Freilich to include a hydrogel flow-limiting plug at least partially residing within the at least one lumen to impede and thereby at least partially control a flow of the fluid from the reservoir balloon through the lumen to the eye during use, as taught by Haffner. The plug is easily modified and customizable to allow for optimization of drug delivery to the patient’s eye based on the specific drug, patient, or disease being treated (as motivated by Haffner ¶ [0154]). Using the plug in addition to the reservoir of Freilich would be desirable because the plug can adjust the drug delivery rate of the device of Freilich without having to alter the structure or materials of the expandable pouch. The combination of Freilich/Heffner would have the guide-wire attached to the plug due to the plug being present within the lumen of Freilich, and the guide-wire also being placed within the lumen of Freilich during delivery of the device.
Freilich/Haffner is silent whether the flow-limiting plug extends through the port of the endcap.
Rapacki teaches a lacrimal implant, thus being in the same field of endeavor, with a flow-limiting plug (drug insert 422, Fig. 4) that extends through the port of the endcap (proximal end 408, Fig. 4). This allows the end of the plug to more easily come into contact with the patient’s eye and to more effectively deliver medication to the eye and tear film.
Therefore, it would have been obvious to modify the flow-limiting plug of Freilich/Haffner to have the flow-limiting plug extend through the port of the endcap, as taught by Rapacki. This would allow the end of the plug to more easily come into contact with the patient’s eye and to more effectively deliver medication to the eye and tear film. In the combination of Freilich/Haffner/Rapacki, the flow-limiting plug will come into contact with the tear film of the eye during use to administer the composition to the eye such that the flow-limiting plug impedes and thereby at least partially controls the flow of the fluid through the lumen to thereby regulate the flow of the composition from the reservoir balloon.
Regarding Claim 54, Freilich/Haffner/Rapacki is silent whether the flow-limiting plug extends between 1 to 200 microns beyond the surface of the endcap so as to facilitate direct contact with the tear film of the eye.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Freilich/Haffner/Rapacki to have the flow-limiting plug extend between 1 to 200 microns beyond the surface of the endcap since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Freilich/Haffner/Rapacki would not operate differently with a flow-limiting plug that extends between 1 to 200 microns beyond the surface of the endcap and since a flow-limiting plug that extends between 1 to 200 microns beyond the surface of the endcap will be fully capable of delivering medication to an eye the device would function appropriately with the claimed flow-limiting plug extension. Further, applicant places no criticality on the range claimed, indicating simply that the extension of the flow-limiting plug is, in some embodiments, within the range of 1 to 200 microns.
Regarding Claim 56, Freilich further discloses the tube (310, Figs. 1 and 3) is configured to extend from a lacrimal sac (120, Fig. 1) of the eye (100, Fig. 1) to the endcap (200, Figs. 1 and 3; ¶ [0017]).
Regarding Claim 57, Freilich/Haffner/Rapacki discloses the claimed invention substantially as claimed as set forth above for Claim 1.
The combination of Freilich/Haffner/Rapacki teaches a plug extending from the reservoir balloon to the endcap. As shown in Haffner, the plug (210, Fig. 10C) extends from the end of the reservoir (area containing medication 62, Fig. 10C), which is analogous to the reservoir balloon of Freilich, to the end of the device (tip with delivery opening 56b, Fig. 10C) which is analogous to the endcap of Freilich. Therefore, in the combination of Freilich/Haffner/Rapacki, the plug will extend from the reservoir balloon to the endcap.
Regarding Claim 58, Freilich further discloses the guide wire (401, Fig. 4) comprises an open lumen (open core 403, Fig. 4; ¶ [0021]).
Regarding Claim 60, Freilich/Haffner/Rapacki discloses the claimed invention substantially as claimed as set forth above for Claim 1.
The combination of Freilich/Haffner/Rapacki teaches that the hydrogel plug is configured to absorb at least a portion of the fluid from the reservoir. Haffner teaches that the plug can be made of hydrogel (¶ [0153]) and also that hydrogels expand in the presence of fluid (¶ [0209]). As such, the hydrogel plug of Freilich/Haffner/Rapacki is configured to absorb at least a portion of the fluid from the reservoir, as hydrogels are known in the art to absorb fluid and swell.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Freilich (US 2008/0086101) in view of Haffner et al (US 2013/0289467) further in view of Rapacki et al (US 2010/0274204) further in view of Benjamin (US 6217896).
Regarding Claim 6, Freilich/Haffner/Rapacki is silent whether the plug comprises a silicone hydrogel. 
Benjamin teaches a conjunctival insert, thus being in the same field of endeavor of devices to treat the eye, which is preferably made of a non-erodible silicone hydrogel as silicone hydrogel allows for a slow release of medication (Col. 8 lines 13-21).
Therefore, it would have been obvious to modify the hydrogel plug of Freilich/Haffner/Rapacki to specifically utilize a silicone hydrogel to allow for a slow release of medication over time (as motivated by Benjamin Col. 8 lines 13-21).
Claims 51 is rejected under 35 U.S.C. 103 as being unpatentable over Freilich (US 2008/0086101) in view of Haffner et al (US 2013/0289467) further in view of Rapacki et al (US 2010/0274204) further in view of Lust et al (US 2013/0220346).
Regarding Claim 51, Freilich/Haffner/Rapacki is silent whether the tube comprises at least two lumen, and the flow-limiting plug at least partially resides within a first lumen.
Lust teaches a punctal plug, thus being in the same field of endeavor, with two lumen: balloon inflation lumen 614 (Fig. 6A) and the lumen forming reservoir 610 (Fig. 6A). This allows the reservoir to be filled with medication and the balloon inflated without interfering with either the balloon’s structure or the reservoir’s contents (¶ [0044]).
Therefore, it would have been obvious to modify the device of Freilich/Haffner/Rapacki to have two lumen, where the flow-limiting plug at least partially resides within a first lumen. This structure would allow the balloon to be filled with medication without interfering with the flow limiting hydrogel plug, as this interference could change the medication delivery characteristics of the plug (as motivated by Lust ¶ [0044]).
Claim(s) 59 and 61 are rejected under 35 U.S.C. 103 as being unpatentable over Freilich (US 2008/0086101) in view of Haffner et al (US 2013/0289467) further in view of Rapacki et al (US 2010/0274204) further in view of Varner et al (US 2003/0014036).
Regarding Claims 59 and 61, Freilich/Haffner/Rapacki is silent whether the reservoir balloon is substantially elastic, and wherein the reservoir balloon is configured to provide a pressure to the volume of the fluid to at least partially cause the flow of the fluid.
Varner teaches a device for intraocular drug delivery, thus being in the same field of endeavor, with a reservoir balloon (2, Fig. 4b) that is substantially elastic and configured to provide a pressure to the volume of the fluid to at least partially cause the flow of the fluid (¶ [0031]). The elastic material provides a driving force for the delivery of medicament through the device (¶ [0031]).
Therefore, it would have been obvious to modify the reservoir balloon of Freilich/Haffner/Rapacki to be substantially elastic and configured to provide a pressure to the volume of the fluid within the reservoir, as taught by Varner, to provide the driving force for the delivery of medication through the device (as motivated by Varner ¶ [0031]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica Arble whose telephone number is (571)272-0544. The examiner can normally be reached Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JESSICA R ARBLE/Examiner, Art Unit 3781